Case 2:21-cv-00100-JMS-MJD Document 1 Filed 02/18/21 Page 1 of 6 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

AMY K. HENSLER,                                )
                                               )
               Plaintiff                       )
                                               )
       vs.                                     ) CASE NO. 2:21-cv-100
                                               )
KELLER LOGISTICS INC.,                         )
                                               )
               Defendant                       )

                           PLAINTIFF’S COMPLAINT FOR DAMAGES

       Comes now Plaintiff Amy K. Hensler (“Hensler”), by counsel, and for her claims against

Defendant Keller Logistics Inc. (“Keller”), alleges and says:

                                    I. FACTUAL ALLEGATIONS

       1.      Hensler is a resident of the State of Indiana, and is domiciled in Brazil, Clay

County, Indiana.

       2.      Keller is a towing service headquartered at 2929 South Third Place, Terre Haute,

Indiana 47802. Keller lists its principal office at the address of its President, William Keller, at

158 Timber Lane, Brownsburg, Indiana 46112.

       3.      Hensler is a current employee of Keller. She works as a dispatcher.

       4.      Hensler performs her dispatch duties for Keller from a home office set up for that

purpose. Keller hired Hensler to work for it as a dispatcher in August 2019 and she worked in

that role from that time forward.

       5.      At hiring, Keller paid Hensler on a shift by shift basis. From August 2019 until

August 2020, Keller paid Hensler Eighty Dollars ($80.00) per fifteen (15) hour shift. Hensler


                                                  1
Case 2:21-cv-00100-JMS-MJD Document 1 Filed 02/18/21 Page 2 of 6 PageID #: 2




worked three or more such 15 hour night shifts each week. Typically, during this first year of

employment, Hensler was scheduled to work as a night dispatcher, with hours from 5:00 p.m. to

8:00 a.m. During this first year of employment, Hensler worked 45 or more hours each week.

She worked 5 or more overtime hours each week, but she was not paid any overtime premium

for her work. Moreover, at only $80.00 for a 15 hour shift, Keller paid Hensler at a rate far

below the FLSA minimum wage of $7.25 per hour. Essentially, Keller paid Hensler at a rate of

only $5.33 per hour from August 2019 to August 2020. During this period of time, Keller

violated Hensler’s right to a FLSA minimum wage in every single work week, and her right to

FLSA overtime compensation in virtually, if not every, work week.

       6.      Some time in August 2020, Keller increased Hensler’s pay to $90.00 per shift, but

Hensler was still required to work 15 hour shifts. This rate of pay also fell far below the FLSA’s

minimum wage of $7.25 per hour, as Keller was paying Hensler no more than $6.00 per hour

worked. During this time, Keller was still scheduling Hensler to work 45 or more hours each

week. Keller continued to fail and refuse to pay overtime premium pay to Hensler, even though

Hensler continued to work 5 or more overtime hours each week. During this period of time,

from her pay increase in August 2020 until Hensler’s schedule change in November 2020, Keller

violated Hensler’s right to a FLSA minimum wage in every single work week, and her right to

FLSA overtime compensation in virtually, if not every, work week.

       7.      Only recently, some time in November 2020, Keller reduced the hours of

Hensler’s night shift from 15 to 12. Generally, Hensler works 12 hour shifts from 7:00 p.m. to

7:00 a.m. She is still paid $90.00 per shiftworks three or more shifts per week. From December

2020 forward, however, Keller continues to fail and refuse to pay any overtime and it has


                                                2
Case 2:21-cv-00100-JMS-MJD Document 1 Filed 02/18/21 Page 3 of 6 PageID #: 3




committed overtime violations after November 2020. To provide a specific example, during the

two week pay period from January 22, 2021 to February 4, 2021, Hensler worked overtime hours

in each work week. During the January 22 - 28, 2021 week, Hensler worked four 12 hour shifts

for 48 hours, with 8 hours of overtime worked and reported. Keller only paid Hensler $360.00

gross for that work. Giving Keller the benefit of the doubt, using $7.50 per hour as the regular

rate, Hensler was owed at least $390.00 (40 hours @ $7.50/hour + 8 overtime hours @

$11.25/hour). Keller was underpaid by $30.00 for the week. With the FLSA’s presumptive

liquidated damages, Keller is owed $60.00 ($30.00 x 2) for the week. By paying only $360.00

gross for 48 hours of work, Keller also committed a FLSA minimum wage violation in this work

week. At bare minimum wage - $7.25 per hour - Keller would have owed at least $377.00 for

the week (40 @ $7.25/hour + 8 @ $10.875/hour). In the second work week, January 29 -

February 4, 2021, the violations were worse. Hensler worked five 12 hour shifts for 60 hours,

with 20 hours of overtime worked and reported. Keller only paid Hensler $450.00 gross for that

work. Again giving Keller the benefit of the doubt, using $7.50 per hour as the regular rate,

Hensler was owed at least $525.00 (40 hours @ $7.50/hour + 20 overtime hours @ $11.25/hour).

Keller was underpaid by $75.00 for the week. With the FLSA’s presumptive liquidated

damages, Keller is owed $150.00 ($75.00 x 2) for the week. By paying only $450.00 gross for

60 hours of work, Keller also committed a FLSA minimum wage violation in this work week.

At bare minimum wage - $7.25 per hour - Keller would have owed at least $507.50 for the week

(40 @ $7.25/hour + 20 @ $10.875/hour).

       8.      Hensler accurately reported her shifts and her hours of work to her Keller office

manager every two weeks prior to pay day.


                                                3
Case 2:21-cv-00100-JMS-MJD Document 1 Filed 02/18/21 Page 4 of 6 PageID #: 4




        9.      Over the course of Hensler’s employment as a dispatcher, Keller has consistently

failed to pay Hensler a minimum wage and has wholly failed to pay Hensler overtime wages at

the required overtime rate of pay. Keller will owe significant unpaid minimum wages, overtime

wages and liquidated damages under the FLSA. Hensler is and was a non-exempt employee of

Keller and is protected by the FLSA’s minimum wage and overtime provisions.

        10.     As part of her dispatcher duties, Hensler was regularly engaged as an individual

in interstate commerce. Hensler had regular occasion to take calls and to dispatch tow truck

drivers to assist customers in the State of Illinois (e.g., towing jobs on I-70 in Illinois).

        11.     Keller has willfully, intentionally, knowingly and in bad faith violated Hensler’s

rights under the Fair Labor Standards Act. By way of this Complaint, Hensler is seeking all

available damages, including, but not limited to, all unpaid minimum wages, all unpaid overtime

compensation, all liquidated and/or statutory damages, plus payment of her reasonable attorney’s

fees, costs and expenses.

                                II. JURISDICTION AND VENUE

        12.     This Court has jurisdiction over the subject matter of this Complaint under 28

USC § 1331 and 29 USC § 201 et seq, as Hensler raises federal questions of law.

        13.     Venue is proper in this Court pursuant to 28 USC § 1391 because the unlawful

conduct alleged herein was committed in the Southern District of Indiana.

      III. STATEMENT OF CLAIMS UNDER THE FAIR LABOR STANDARDS ACT

        14.     Hensler incorporates herein by reference paragraphs 1 through 13 above.

        15.     Defendant Keller is an “enterprise,” as that term is defined by the FLSA, covered

by the overtime and minimum wage provisions of the FLSA. Defendant Keller is an


                                                   4
Case 2:21-cv-00100-JMS-MJD Document 1 Filed 02/18/21 Page 5 of 6 PageID #: 5




“employer,” as that term is defined by the FLSA. Finally, Defendant Keller is a “person” as that

term is defined by the FLSA.

        16.     Additionally, Hensler is an “individual” protected by the FLSA, as Hensler

herself was engaged in interstate commerce while working for Keller. This includes the

significant work Hensler was performing taking calls and dispatching tow trucks to customers in

the State of Illinois.

        17.     Keller has violated Hensler’s right to be properly paid minimum wages and

overtime wages in a manner required by the FLSA. Specifically, Hensler is a non-exempt

employees and Keller was required to pay Hensler a minimum wage for each hour she worked

and pay Hensler at an overtime premium rate for any and all hours she worked each week in

excess of forty (40).

        18.     Keller’s failure to comply with the FLSA’s provisions regarding minimum wages

and overtime compensation is willful and without justification.

        19.     Hensler seeks all available damages, including unpaid minimum wages, unpaid

overtime compensation, liquidated damages, payment of reasonable attorney’s fees, costs and

expenses, and any and all other damages to which she may be entitled for Keller’s violations of

the Fair Labor Standards Act.

                                   IV. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Amy K. Hensler respectfully requests that the Court enter

judgment against Defendant Keller Logistics Inc., holding the Defendant liable to her for

violations of the FLSA, and issue to her all available relief, including, but not limited to, the

following:


                                                  5
Case 2:21-cv-00100-JMS-MJD Document 1 Filed 02/18/21 Page 6 of 6 PageID #: 6




     1.    All damages available under the FLSA, including all unpaid minimum wages, all

           unpaid overtime wages, all liquidated damages, and payment of all reasonable

           attorney’s fees, costs and expenses;

     2.    Costs;

     3.    Pre-judgment interest, if available; and

     4.    Any and all other relief just and proper in the premises.



                                         Respectfully submitted,

                                         HASSLER KONDRAS MILLER LLP


                                         By/s/Robert P. Kondras, Jr.
                                               Robert P. Kondras, Jr.
                                               Attorney No. 18038-84
                                               100 Cherry Street
                                               Terre Haute, IN 47807
                                               (812) 232-9691
                                               Facsimile: (812) 234-2881
                                               kondras@hkmlawfirm.com




                                            6
